No. 8 6 - 3 3
               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        1986




RICHARD WILLOUGHBY and COLLEEN
WILLOUGHBY,
                 Plaintiffs and Appellants,


DON SWEENY, HUGH SPRAGGINS, and
A-1 MUFFLER,
                 Defendants and Respondents.




APPEAL FROM:     District Court of the Eighteenth Judicial District,
                 In and for the County of Gallatin,
                 The Honorable Thomas Olson, Judge presiding.

COUNSEL OF RECORD:

          For Appellant:
                 Vainio    &   Ramler; Richard A. Ramler, Belgrade, Montana

          For Respondent:
                 Morrow, Sedivy & Bennett; Lyman H. Bennett, 111,
                 Bozeman, Montana
                 Nash & Wellcome; Page Wellcome, Bozeman, Montana




                                        Submitted on Briefs: May 9, 1986
                                           Decided:   July 8, 1986


Filed :    Jut 8 - 1986



                               &
                                        Clerk
Mr. Justice Fred J. Weber delivered the Opinion of the Court.


       This is an appeal from a judgment of the District Court
for Gallatin County.         The Willoughbys brought suit for loss
of use of their pickup truck, and defendant Mr. Spraggins
counterclaimed for the value of repair services performed on
the truck.        After a bench trial, the court ordered that the
Willoughbys take nothing by virtue of their complaint and
that Mr.       Spraggins take nothing by virtue of his counter-
claim.     We affirm.
       The issue is whether the District Court's conclusion
that "the defendants did not wrongfully deprive plaintiffs of
their vehicle" is supported by the findings of fact and the
law of Montana.
       After hearing the evidence, the District Court made
lengthy findings of fact, which are not disputed.            It found
that     Mr.     Spraggins   repaired   the   transmission   of   the
Willoughby's 1973 pickup truck in July of 1983, at his busi-
ness, A-1        Muffler.    The total cost of the repairs was
$367.60.        The Willoughbys and Mr. Spraggins agreed that the
repair bill would be paid off on a weekly basis, and Mr.
Spraggins voluntarily released the truck to the Willoughbys.
No payments were ever made.
       Two months later, the Willoughbys experienced electrical
problems with the truck.          They took it to defendant Don
Sweeny's residence, and asked him to repair the electrical
system.        Mr. Sweeny was not an employee of A-1 Muffler, but
he towed the Willoughby's truck to A-1 Muffler to use the
equipment there to repair the electrical problems.                Mr.
Spraggins refused him the use of the equipment, because the
Willoughbys had not made any payment on their bill.               Mr.
Sweeny left the truck parked on a lot adjoining A-1 Muffler.
The District Court found that "Defendant Mr. Spraggins then
took possession of the truck to secure payment of his bill."
        Mrs. Willoughby telephoned Mr. Spraggins and asked that
the pickup truck be returned.           The Willoughbys had the truck
towed from A-1 Muffler in May 1984.                  During the time the
truck was parked on the lot adjoining A-1 Muffler, certain
personal     property      in   the   camper   was    either    damaged    or
removed.
     The Willoughbys initially filed an action for conver-
sion, but after they took the truck back, they requested
damages for the loss of use of the truck and for the value of
the items of personal property damaged or removed from it.
The District Court concluded in part:



     2. That the defendants did not wrongfully deprive
     plaintiffs of their vehicle.
     3. That while the vehicle was located at A-1
     Muffler and Auto Repair, the rear bumper and per-
     sonal property was stolen from the vehicle.
        ...
     The Willoughbys argue that conclusion # 2 contradicts the
requirement of      §   71-3-1201(2), MCA, that an artisan's lien is
"dependent on possession" which requires continuous posses-
sion.      They   argue that any        artisan's lien held by            Mr.
Spraggins was extinguished when he allowed them to take the
truck without paying for the repairs on it.                Their position
is that conclusion # 2 contradicts Montana law.
     There    was       conflicting   testimony      as   to   whether    Mr.
Spraggins prevented the Willoughbys from reclaiming their
truck at any time after it was parked in the lot next to A-1
Muffler.    The Willoughbys testified that Mr. Spraggins denied
their request to return the truck.           Mr. Spraggins testified
that they could have reclaimed the truck at any time, as they
eventually did.         He testified that the keys were in the
truck.    Although the court found that Mr. Spraggins "took
possession of" the truck, there was no finding that he pre-
vented the Willoughbys from taking possession of the truck at
any time.     We conclude that the District Court's conclusion
#2   does not imply that the court found Mr. Spraggins had an
artisan's lien on the Willoughby truck when it was returned
to the lot next to A-1 Muffler.            There is substantial evi-
dence    to   support    conclusion   #2   on   the   basis   that   Mr.
Spraggins did not deprive the Willoughbys of possession of
the truck.
      We affirm.




We Concur:
                   I